******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. JEFFREY YEAW
                (AC 36255)
                  Sheldon, Keller and Harper, Js.
   Argued September 16, 2015—officially released January 12, 2016

(Appeal from Superior Court, judicial district of New
              Britain, D’Addabbo, J.)
  Ilana R. N. Ofgang, for the appellant (defendant).
   Jonathan M. Sousa, special deputy assistant state’s
attorney, with whom, on the brief, was Brian Preleski,
state’s attorney, for the appellee (state).
                          Opinion

   HARPER, J. The defendant, Jeffrey Yeaw, appeals
from the judgment of conviction, rendered after a jury
trial, of three counts of attempt to commit assault in
the first degree in violation of General Statutes §§ 53a-
49 (a) (2)1 and 53a-59 (a) (5),2 and three counts of
attempt to commit assault of a peace officer in violation
of General Statutes §§ 53a-49 (a) (2) and 53a-167c (a)
(1).3 On appeal, the defendant claims that (1) the trial
court violated his due process rights when it failed to
order, sua sponte, a competency evaluation; (2) the
state adduced insufficient evidence to prove beyond a
reasonable doubt that he had the specific intent to com-
mit all six counts he was charged with; and (3) the court
abused its discretion when it admitted into evidence
testimony concerning arrest warrants against him for
uncharged misconduct. We affirm the judgment of the
trial court.
   The jury reasonably could have found the following
facts. In March, 2012, the defendant resided at the home
of his uncle, Richard Landry, located at 18 Peck Street
in Berlin. On the evening of March 8, 2012, the defendant
and Landry became involved in a verbal altercation,
which eventually escalated to the point where Landry
called the police. At approximately 10:30 p.m., Officers
Scott Calderone and Michael Silverio of the Berlin
Police Department were dispatched to Landry’s house
to respond to a domestic disturbance. The dispatcher
informed Calderone that a man on the back porch of
the house had a gun. Calderone and Silverio arrived at
the house at approximately the same time and observed
Landry, who was outside on the grass in between the
house and a church next door. Calderone shined his
spotlight on Landry and motioned for Landry to
approach him. Landry approached, identified himself,
and spoke with Calderone and Silverio. Shortly there-
after, Sergeant Mark Soneson arrived at the scene. All
three officers were in uniform, and all three officers
arrived in separate marked police vehicles.
  After Landry called the police, the defendant—aware
that he had outstanding warrants—decided to flee Lan-
dry’s house. The defendant gathered some of his belong-
ings, stepped out onto the front porch, and observed a
police vehicle outside of the house. He then reentered
the house, retrieved a firearm, turned off all of the lights
in the house, and returned to the front porch.
  After speaking with Landry, Calderone, Silverio, and
Soneson concluded that they needed to enter the house.
The officers proceeded to the rear of the house and
entered through the rear door. Upon entry, they realized
that all of the lights in the house were off and that the
house was completely dark. Soneson announced the
officers’ presence to the defendant, stating, ‘‘Jeff, it’s
the police department. Would you come out; we have
to talk to you.’’ When the defendant did not respond, the
officers, each of whom was carrying a lighted flashlight,
began to search the first floor of the house, proceeding,
room by room, from the rear of the house toward the
front. After inspecting several rooms at the rear of the
house, they entered a narrow interior hallway that led
to the front porch. The inside door between the hallway
and the front porch was closed. Silverio opened the
door with Soneson and Calderone behind him. Once
the door was opened, Silverio saw the defendant
crouched on the floor and holding a gun, which the
defendant pointed directly at him. Silverio promptly
yelled out, ‘‘gun,’’ and the defendant fired several shots.
Silverio quickly retreated and took cover in the home
office to his left. Calderone, who saw the muzzle flash
from the defendant’s weapon and felt a bullet whiz by
his head, ducked quickly into a room to his right and
across the hall from the home office. In the meantime,
Soneson, who ducked into the home office after Sil-
verio, returned fire and struck the defendant at least
twice. The defendant was severely wounded, but
refused medical treatment at the scene, in the ambu-
lance, and at the hospital. While first responders were
treating the defendant at the scene, the defendant
begged the officers to shoot and kill him. In the ambu-
lance, the defendant ordered the treating paramedic to
leave him alone and let him die.
   The defendant was charged with three counts of
attempt to commit assault in the first degree and three
counts of attempt to commit assault of a peace officer.
Following a jury trial, the defendant was convicted of
all six counts. The defendant subsequently was sen-
tenced to a total effective term of forty-eight years incar-
ceration. This appeal followed. Additional facts and
procedural history will be set forth as necessary.
                             I
   The defendant first claims that the court abused its
discretion by failing, sua sponte, to order a competency
hearing. He argues that his competency was called into
question on numerous occasions, and that the court’s
failure to address his competency violated his due pro-
cess rights. The state objects, arguing that the evidence
before the court did not raise a reasonable doubt about
the defendant’s competency, and thus the court had
no reason to address the defendant’s competency. We
agree with the state.
   The following additional facts are relevant to our
disposition of this issue. On March 29, 2012—approxi-
mately three weeks after the incident at Landry’s
house—the defendant was interviewed by Detective
Matthew Gunsalus of the state police. During this inter-
view, the defendant stated that while he was sitting on
Landry’s front porch on the day of the incident, he
attempted to shoot himself. He also stated that he would
not have minded if the police killed him at Landry’s
house, and that his intent that evening was not to surren-
der to the police.
   At the sentencing hearing, defense counsel addressed
the court regarding the defendant’s mental state.
Defense counsel represented to the court that the defen-
dant ‘‘has some mental health problems,’’ and that he
believed ‘‘that there is some sort of compromise to [the
defendant’s] mental state.’’ At the conclusion of defense
counsel’s remarks, the defendant addressed the court
for forty-five minutes. During this address, the defen-
dant accused the prosecutor of perjury, fabricating evi-
dence, and tampering with witnesses; he accused the
state and its various political subdivisions of racke-
teering and other conduct allegedly designed to frus-
trate equal protection of the law and the administration
of justice; he accused Landry of nine crimes, including
assault in the first degree, attempted murder, and fabri-
cating evidence; and he asserted that the Connecticut
Bar Association regulates the legal profession so as to
impede access to the courts and to further its own
interests. At no point during these proceedings did the
court order a competency evaluation.
   The defendant claims that the court, sua sponte,
should have ordered a competency evaluation. Specifi-
cally, the defendant argues that (1) his expressed sui-
cidal ideation during and immediately following the
incident with the police at Landry’s house; (2) his coun-
sel’s representations that he suffered from ‘‘some men-
tal health problems’’; and (3) his conduct during
sentencing, which he characterizes as ‘‘bizarre and inco-
herent,’’ all provided sufficient indicia of incompetency
such that the court should have inquired into his ability
to understand the proceedings against him. We
disagree.
   ‘‘We review the court’s determination of the defen-
dant’s competency under the abuse of discretion stan-
dard. As this court has stated, [t]he trial judge is in a
particularly advantageous position to observe a defen-
dant’s conduct during a trial and has a unique opportu-
nity to assess a defendant’s competency.’’ (Footnote
omitted; internal quotation marks omitted.) State v.
Edwards, 158 Conn. App. 119, 133–34, 118 A.3d 615,
cert. denied, 318 Conn. 906, 122 A.3d 634 (2015). ‘‘In
determining whether the trial court [has] abused its
discretion, this court must make every reasonable pre-
sumption in favor of [the correctness of] its action. . . .
Our review of a trial court’s exercise of the legal discre-
tion vested in it is limited to the questions of whether
the trial court correctly applied the law and could rea-
sonably have reached the conclusion that it did.’’ (Inter-
nal quotation marks omitted.) State v. Jordan, 151
Conn. App. 1, 32–33, 92 A.3d 1032, cert. denied, 314
Conn. 909, 100 A.3d 402 (2014).
  The defendant failed to raise this issue at trial and,
accordingly, seeks to prevail on this unpreserved claim
pursuant to State v. Golding, 213 Conn. 233, 567 A.2d
823 (1989). ‘‘Under Golding, a defendant can prevail on
a claim of constitutional error not preserved at trial
only if all of the following conditions are met: (1) the
record is adequate to review the alleged claim of error;
(2) the claim is of constitutional magnitude alleging
the violation of a fundamental right; (3) the alleged
constitutional violation . . . exists and . . . deprived
the defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt. . . . The first two Golding require-
ments involve whether the claim is reviewable, and the
second two involve whether there was constitutional
error requiring a new trial.’’ (Internal quotation marks
omitted.) State v. Fagan, 280 Conn. 69, 89–90, 905 A.2d
1101 (2006), cert. denied, 549 U.S. 1269, 127 S. Ct. 1491,
167 L. Ed. 2d 236 (2007); see also In re Yasiel R., 317
Conn. 773, 781, 120 A.3d 1188 (2015) (modifying third
prong of Golding).
  The state concedes, and we agree, that the first two
prongs of the Golding analysis are satisfied. We there-
fore proceed to a consideration of the third prong—
whether the alleged constitutional violation exists and
deprived the defendant of a fair trial. We conclude that
the defendant’s claim fails to satisfy the third Gold-
ing prong.
   ‘‘A defendant shall not be tried, convicted or sen-
tenced while the defendant is not competent. . . . [A]
defendant is not competent if the defendant is unable
to understand the proceedings against him or her or to
assist in his or her own defense.’’ General Statutes § 54-
56d (a). ‘‘Although all defendants are presumed to be
competent . . . due process requires that a trial court
conduct an adequate hearing regarding a defendant’s
competency, once her competency has been sufficiently
called into question . . . . A trial court has an indepen-
dent obligation to inquire, sua sponte, into a defendant’s
competency when there is sufficient evidence before
the court to raise a reasonable doubt as to whether the
defendant can understand the proceedings or assist
in her defense.’’ (Citations omitted; internal quotation
marks omitted.) State v. Skok, 318 Conn. 699, 722, 122
A.3d 608 (2015). ‘‘Thus, [a]s a matter of due process,
the trial court is required to conduct an independent
inquiry into the defendant’s competence whenever he
makes specific factual allegations that, if true, would
constitute substantial evidence of mental impairment.
. . . Substantial evidence is a term of art. Evidence
encompasses all information properly before the court,
whether it is in the form of testimony or exhibits for-
mally admitted or it is in the form of medical reports
or other kinds of reports that have been filed with the
court. Evidence is substantial if it raises a reasonable
doubt about the defendant’s competency . . . . The
trial court should carefully weigh the need for a hearing
in each case, but this is not to say that a hearing should
be available on demand. The decision whether to grant
a hearing requires the exercise of sound judicial discre-
tion.’’ (Citations omitted; internal quotation marks omit-
ted.) State v. Johnson, 253 Conn. 1, 21–22, 751 A.2d
298 (2000).
    The defendant’s first contention concerns evidence
of his suicidal ideation. The defendant argues that his
statements to Gunsalus that he tried to shoot himself
at Landry’s house and that he would not have minded
if the police killed him, coupled with testimony adduced
at trial that he refused medical attention and begged
the police to shoot and kill him, constitutes substantial
evidence of suicidal tendencies. These suicidal expres-
sions, the defendant argues, bespeak an incompetence
to stand trial. We disagree. Whatever suicidal tenden-
cies the defendant may have had during or immediately
after the incident were not sufficient to raise a reason-
able doubt about his competency to be tried and sen-
tenced many months later. It is settled that ‘‘the test
for determining competence focuses . . . on whether
[the defendant] has sufficient present ability to consult
with his lawyer with a reasonable degree of rational
understanding—and whether he has a rational as well as
factual understanding of the proceedings against him.’’
(Emphasis in original; internal quotation marks omit-
ted.) State v. Mordasky, 84 Conn. App. 436, 446, 853
A.2d 626 (2004). The incident at Landry’s house and
Gunsalus’ interview both took place in March, 2012.
Evidence in the defendant’s trial began on July 10, 2013.
Thus, the criminal proceedings against the defendant
took place well over one year after all of the cited
instances of suicidal ideation. Because there is no evi-
dence in the record that the defendant was still bur-
dened by suicidal thoughts during the proceedings, we
reject this claim.
   The defendant next argues that his counsel’s repre-
sentation that he ‘‘had mental issues’’ raised a reason-
able doubt as to his competency. We disagree.
‘‘[C]ompetence to stand trial . . . is not defined in
terms of mental illness. An accused may be suffering
from a mental illness and nonetheless be able to under-
stand the charges against him and to assist in his own
defense . . . . A fortiori, a finding of mental illness is
not required for a court to find a defendant incompetent
to stand trial.’’ (Citations omitted; internal quotation
marks omitted.) State v. Bigelow, 120 Conn. App. 632,
642–43, 994 A.2d 204, cert. denied, 297 Conn. 916, 996
A.2d 278 (2010). The record is devoid of any evidence
that would have called into question the defendant’s
ability to either understand the charges against him or
to assist in his defense.
  We agree with the state that defense counsel’s com-
ments regarding the defendant’s compromised mental
state were made for purposes of sentence mitigation.
The theme of defense counsel’s remarks during sentenc-
ing was that the defendant was a good family man, who
lived a purpose-driven life, but who fell on hard times.
These unfortunate circumstances, counsel continued,
were at least partially caused by his mental health prob-
lems: ‘‘[The defendant] engaged in his life in the most—
with the most purest of intent to be good at what he
did and to be a good father to his children. What we
do know [is] that he has some mental health problems.’’
After explaining these circumstances, defense counsel
stated: ‘‘So, I’m going to ask the court to—when you
impose a sentence to take that into account and provide
a measured response.’’4 Thus, when defense counsel
addressed the court, the purpose was to seek leniency,
not to highlight the defendant’s incompetency. We con-
clude that these statements did not raise a reasonable
doubt about the defendant’s competence.
   Finally, the defendant argues that his conduct during
sentencing constituted strong evidence of his incompe-
tency. During sentencing, the defendant accused the
prosecutor and Landry of various crimes, the state of
racketeering, and the Connecticut Bar Association of
corruption. The defendant argues that this behavior,
which he characterizes as ‘‘bizarre and incoherent,’’ was
substantial evidence of incompetency, which the court
failed to address and, thus, abused its discretion. We
disagree that these comments, however out of the ordi-
nary, underscore a compromised ability of the defen-
dant to understand the charges and proceedings against
him. To begin with, we reject the defendant’s contention
that the court failed to appreciate the content of his
comments. On the contrary, the record reveals that the
court was cognizant of the substance of the defendant’s
remarks, but considered them to be an indicator of
defiance rather than incompetence. Immediately after
the defendant spoke, defense counsel emphasized to
the court that the defendant ‘‘is an intelligent man who
has goodness and who, like I said earlier, wanted to
live his life in a certain way.’’ Defense counsel continued
by emphasizing that, notwithstanding these attributes
of intelligence and ambition, the defendant ‘‘is trapped
in a bad place where he’s seeking explanations to things
that haven’t gone right for him.’’ The court replied with
its own remarks and characterized the defendant as a
person who ‘‘appears to have a significant problem with
authority and authority figures.’’ This convinces us that
the court was mindful of the substance of the defen-
dant’s remarks but did not believe, after listening to
him and observing his conduct and demeanor, that he
was incompetent.
  This court’s holding in State v. Williams, 65 Conn.
App. 59, 782 A.2d 149, cert. denied, 258 Conn. 923,
782 A.2d 1251 (2001), is instructive. The defendant in
Williams claimed that statements he made concerning
a perceived police conspiracy against him highlighted
his incompetency to stand trial. The trial court found
that the defendant was competent, notwithstanding the
opinion of a psychiatrist to the contrary. This court
affirmed, holding in relevant part: ‘‘[t]he defendant’s
delusionary thoughts . . . such as his claim that the
police put some drug in the cup of coffee he was given
at the police station and his belief that the occupants
of his apartment building as well as the police were
conspiring against him, may well have been his way of
coping with the dire situation confronting him.’’ Id., 87.
Similarly, in the present case, the trial court reasonably
could have concluded that the defendant was coping
with a dire situation in which he perceived himself to
be a victim. The court’s opinion that the defendant
rejected authority was consistent with the defendant’s
comments, in which he meted out blame to the prose-
cuting authority, the state, the Connecticut Bar Associa-
tion, and his uncle. In conjunction with defense
counsel’s assertion that the defendant was ‘‘seeking
explanations to things that haven’t gone right for him,’’
the court reasonably could have understood the defen-
dant’s comments to highlight not a compromised ability
to understand the proceedings, but a scornful and defi-
ant rejection of the state’s filing of charges against him.
   We further disagree with the defendant’s character-
ization of his remarks as ‘‘incoherent.’’ Quite the con-
trary, certain of his statements, however ungrounded,
were very well organized, logical, and articulate. The
defendant accused the prosecutor and Landry, for
example, of a number of crimes, citing to specific sec-
tions of the General Statutes and supporting these accu-
sations with relevant facts. This demonstrates, in our
view, a high degree of coherence, thought, and prepara-
tion, not to mention a thorough understanding of the
proceedings and the underlying facts. Indeed, immedi-
ately after the defendant addressed the court, defense
counsel emphasized to the court that the defendant ‘‘is
an intelligent man . . . .’’ Defense counsel’s endorse-
ment of the defendant’s intelligence, coupled with his
failure to request a competency hearing, strongly sug-
gests to us that there was no indication of an impaired
competency at trial or at sentencing. See State v. Monk,
88 Conn. App. 543, 550, 869 A.2d 1281 (2005) (‘‘[t]he
fact that the defendant’s counsel did not request a com-
petency hearing is an indicator of the defendant’s com-
petency’’).
  Ultimately, ‘‘[t]he trial judge is in a particularly advan-
tageous position to observe a defendant’s conduct dur-
ing a trial and has a unique opportunity to assess a
defendant’s competency.’’ (Internal quotation marks
omitted.) State v. Connor, 292 Conn. 483, 523–24, 973
A.2d 627 (2009). We conclude that the court did not
abuse its discretion in not ordering a competency hear-
ing, sua sponte. Accordingly, the defendant has failed
to prove that his due process rights were violated, and
his claim fails to satisfy the third prong of Golding.
                             II
   The defendant claims next that the evidence submit-
ted at trial was insufficient to support his conviction
of each charge against him. The defendant was charged
with three counts of attempt to commit assault in the
first degree and three counts of attempt to commit
assault of a peace officer, one count of each charge for
each officer. He claims that the state adduced insuffi-
cient evidence for the jury to conclude that he knew
that three officers were in the house when he fired his
weapon. The defendant argues that because attempt to
commit assault in the first degree requires proof that
he had the specific intent to injure each officer individ-
ually, because attempt to commit assault of a peace
officer requires proof that he had the specific intent to
prevent each officer from performing his duties, and
because there was insufficient evidence adduced to
establish that he knew Calderone and Soneson were in
Landry’s house, the defendant’s conviction should be
vacated in part. We disagree.
   The following additional facts are pertinent to our
disposition of this issue. Calderone and Silverio arrived
at Landry’s house at approximately the same time, and
Soneson arrived a few minutes later. The officers did
not enter the house immediately, but spoke with Landry
outside. Calderone illuminated the area with the spot-
light affixed to his vehicle while the officers spoke with
Landry in front of the house. Additionally, two other
officers—Michael Manning and Brian Falco—arrived
at the scene before Calderone, Silverio, and Soneson
entered the house.5
   After Landry called the police, the defendant
attempted to flee. Gunsalus testified that during his
interview with the defendant, the defendant stated that
when he proceeded to the front porch of the house to
flee, he ‘‘observed that there was a police vehicle out
in front of the residence.’’ Once the officers entered
the house, they realized that all of the lights in the house
were off and that the house was completely dark. They
decided not to turn the lights back on because they did
not wish to be backlighted, which could have jeopard-
ized their safety. Instead, they decided to illuminate the
house using their flashlights, which both eliminated the
danger of being backlighted and afforded the tactical
advantage of being able to temporarily blind a target
by shining light in his or her eyes. Once Silverio opened
the door to the front porch and yelled, ‘‘gun,’’ the defen-
dant opened fire. When asked how many shots were
fired by the defendant, Soneson testified that ‘‘I can
definitely say he fired four shots. I was reasonably cer-
tain he fired five . . . .’’
  ‘‘In reviewing a sufficiency of the evidence claim, we
apply a two part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [jury] reasonably could have concluded that the
cumulative force of the evidence established guilt
beyond a reasonable doubt. . . . This court cannot
substitute its own judgment for that of the jury if there
is sufficient evidence to support the jury’s verdict. . . .
  ‘‘While the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, each of the basic
and inferred facts underlying those conclusions need
not be proved beyond a reasonable doubt. . . . If it is
reasonable and logical for the jury to conclude that a
basic fact or an inferred fact is true, the jury is permitted
to consider the fact proven and may consider it in com-
bination with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
   ‘‘On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty.’’ (Internal quotation marks
omitted.) State v. Allan, 311 Conn. 1, 25, 83 A.3d 326
(2014). ‘‘[I]n [our] process of review, it does not dimin-
ish the probative force of the evidence that it consists,
in whole or in part, of evidence that is circumstantial
rather than direct. . . . It is not one fact, but the cumu-
lative impact of a multitude of facts which establishes
guilt in a case involving substantial circumstantial evi-
dence.’’ (Internal quotation marks omitted.) State v.
Padua, 273 Conn. 138, 147, 869 A.2d 192 (2005).
   The defendant claims that the state failed to present
sufficient evidence that he knew that all three officers
were in the house and, therefore, that he intended to
fire upon all three officers. Specifically, the defendant
argues that insufficient evidence was adduced to prove
that he knew that Calderone and Soneson were in the
house. In support of this position, the defendant relies
on testimony that Soneson and Calderone were posi-
tioned behind Silverio, with Soneson standing approxi-
mately five feet behind Silverio and Calderone
positioned in between the other two and to their right.
The defendant also relies on evidence in the record that
the hallway in which the officers were standing was
very narrow, that the house was completely dark, and
that the officers were using their flashlights with the
intention to blind him. The defendant claims that the
state presented no evidence that he was aware that
Calderone or Soneson were behind Silverio in this dark
and narrow hallway, and, therefore, that the state did
not prove beyond a reasonable doubt his specific intent
to attempt to commit the substantive crimes against
each of them. We disagree.
   It is settled that attempt is a specific intent crime.
‘‘[A] person is guilty of an attempt to commit a crime
if, acting with the kind of mental state required for
commission of the crime, he . . . intentionally does or
omits to do anything which, under the circumstances
as he believes them to be, is an act or omission constitut-
ing a substantial step in a course of conduct planned
to culminate in his commission of the crime. Proof of
an attempt to commit a specific offense requires proof
that the actor intended to bring about the elements of
the completed offense. . . . Moreover, to be guilty of
attempt, a defendant’s conscious objective must be to
cause the result which would constitute the substantive
crime.’’ (Citation omitted; internal quotation marks
omitted.) State v. Sorabella, 277 Conn. 155, 169–70, 891
A.2d 897, cert. denied, 549 U.S. 821, 127 S. Ct. 131, 166
L. Ed. 2d 36 (2006). ‘‘Intent is a question of fact, the
determination of which should stand unless the conclu-
sion drawn by the trier is an unreasonable one. . . .
[T]he [jury is] not bound to accept as true the defen-
dant’s claim of lack of intent or his explanation of why
he lacked intent. . . . Intent may be, and usually is,
inferred from the defendant’s verbal or physical con-
duct. . . . Intent may also be inferred from the sur-
rounding circumstances. . . . The use of inferences
based on circumstantial evidence is necessary because
direct evidence of the accused’s state of mind is rarely
available. . . . Intent may be gleaned from circumstan-
tial evidence such as the type of weapon used, the
manner in which it was used, the type of wound inflicted
and the events leading up to and immediately following
the incident. . . . Furthermore, it is a permissible,
albeit not a necessary or mandatory, inference that a
defendant intended the natural consequences of his
voluntary conduct.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Andrews, 114 Conn. App.
738, 744–45, 971 A.2d 63, cert. denied, 293 Conn. 901,
975 A.2d 1277 (2009). With respect to the substantive
offenses in the present case, ‘‘[a]ssault in the first degree
is a specific intent crime. It requires that the criminal
actor possess the specific intent to cause serious physi-
cal injury to another person.’’ (Internal quotation marks
omitted.) State v. Sivak, 84 Conn. App. 105, 110, 852
A.2d 812, cert. denied, 271 Conn. 916, 859 A.2d 573
(2004). ‘‘The requisite intent for assault of a peace offi-
cer is the intent to prevent the peace officer from per-
forming his duties rather than the intent to cause the
resulting injury.’’ State v. Jones, 96 Conn. App. 634,
639, 902 A.2d 17, cert. denied, 280 Conn. 919, 908 A.2d
544 (2006).
  We conclude that there was sufficient evidence for
the jury to conclude that the defendant had the specific
intent to both injure all three officers and to prevent
them from performing their duties. To begin with, we
are mindful of the principle that ‘‘[t]he defendant’s state
of mind at the time of the shooting may be proven by
his conduct before, during and after the shooting. Such
conduct yields facts and inferences that demonstrate
a pattern of behavior and attitude toward the victim by
the defendant that is probative of the defendant’s men-
tal state.’’ (Internal quotation marks omitted.) State v.
Bennett, 307 Conn. 758, 766, 59 A.3d 221 (2013). With
respect to the defendant’s conduct before the shooting,
our review of the record shows that the defendant had
numerous opportunities to observe several officers out-
side of the house. The defendant told Gunsalus that he
proceeded onto the front porch in an attempt to flee,
where he ‘‘observed that there was a police vehicle out
in front of the residence.’’ The defendant’s statement
that ‘‘there was a police vehicle,’’ suggests that he only
saw one vehicle. (Emphasis added.) Calderone and Sil-
verio both testified, however, that they arrived at
approximately the same time as each other: Calderone’s
exact words were that ‘‘[Silverio] was ahead of me and
I was directly behind him.’’ (Emphasis added.) There
was also testimony that Soneson arrived ‘‘within a few
minutes upon’’ Calderone’s arrival. Calderone testified
that he activated his spotlight in front of the house
when the officers engaged Landry, demonstrating to
the jury that the area where the officers who responded
congregated was well lit and visible. The jury could
have inferred that the defendant had an opportunity
from his position on the front porch to observe several
police officers and identify them as such, because the
three officers who entered testified that they were in
uniform and arrived in separate marked police cars.
Because the house is not very large,6 because Calderone
testified that the officers did not enter until after they
spoke with Landry, and because the area where the
police congregated was well lit and visible from the
front porch, the jury reasonably could have concluded
that by the time the defendant had returned to the front
porch after arming himself, he had the opportunity to
observe and identify more than one police officer con-
gregating outside of the house.
   After speaking with Landry, Calderone, Silverio, and
Soneson entered the house through the rear entrance.
Once inside, Soneson announced, ‘‘it’s the police depart-
ment. Would you come out; we have to talk to you.’’ The
jury could have inferred that Soneson’s announcement
that ‘‘we have to talk to you’’conveyed to the defendant
that more than one officer was in the house. (Emphasis
added.) The officers testified that they illuminated the
dark house with flashlights, and each officer had his
own individual light. They also testified that they used
flashlights for a tactical advantage; if the defendant
appeared, they would be able to blind him. There is
no evidence, however, that the defendant was in fact
blinded when he encountered the police. None of the
officers testified that they were able to blind the defen-
dant, and the defendant did not testify.
  The evidence also supports the jury’s determination
that the defendant identified each officer inside the
house when he opened fire. Immediately after he
opened the door, Silverio yelled out, ‘‘gun.’’ The jury
could have inferred that the defendant understood this
to be a communication to other officers in the house.
The quantity of shots fired also supports the jury’s ver-
dict. Soneson testified that he was certain that the
defendant fired at least four shots, and that he was
reasonably certain the defendant fired five. The jury
reasonably could have concluded that the defendant
identified three officers and fired enough shots to harm
and/or impede each of them.
   The defendant stresses that the officers’ positioning
in the narrow hallway made it doubtful that he could
see each of the officers. In particular, the defendant
relies on Soneson’s testimony that he was five or six
feet behind Silverio and that he did not have a clear view
of the defendant. The defendant argues that because
Soneson did not have a clear view of the defendant, it
is likely that the defendant did not have a clear view
of Soneson, and therefore did not know he was there.
However likely or unlikely the defendant was to have
viewed Soneson in the house was a determination for
the jury to make, which we do not lightly disturb. On
appeal, this court is ‘‘limited to determining whether
the inferences drawn by the jury are so unreasonable
as to be unjustifiable. . . . [T]he inquiry into whether
the record evidence would support a finding of guilt
beyond a reasonable doubt does not require a court to
ask itself whether it believes that the evidence . . .
established guilt beyond a reasonable doubt. . . .
Instead, the relevant question is whether, after viewing
the evidence in the light most favorable to the prosecu-
tion, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable
doubt.’’ (Citation omitted; emphasis added; internal
quotation marks omitted.) State v. Morgan, 274 Conn.
790, 801, 877 A.2d 739 (2005). The evidence shows that
the defendant was in close proximity to the officers:
each officer testified that the defendant was in a
crouched position in front of the door leading to the
front porch. Each officer carried his own flashlight,
which the jury could have inferred made all three of
them individually visible to the defendant in the dark
house. And there is evidence that the defendant fired
at least four and possibly five shots, more than enough
to harm or impede three individuals. With respect to
the officers individually, the defendant clearly saw Sil-
verio: he fired at him immediately after the door was
opened. Additionally, the bullet from the defendant’s
first shot whizzed by Calderone’s head before he had
an opportunity to take cover. The jury could have
inferred that the defendant was aiming for Calderone
on the basis of this trajectory. And once Soneson
returned fire, he, or at least his gun, would have been
visible to the defendant as well. On the basis of this
evidence, we cannot say that no rational juror could
reach the conclusion that the jury in the present case
did.
  In sum, there was sufficient evidence from which
the jury could have concluded that the defendant (1)
observed more than one officer congregating outside
of the house, (2) saw three officers at various points
once the door was opened, or at the very least, three
separate flashlights, and (3) fired enough shots to harm
each of the officers. The cumulative impact of these
facts supports the jury’s determination that the defen-
dant had the requisite intent to commit all six crimes
of which he was convicted. See State v. Padua, supra,
273 Conn. 146–47. Accordingly, we affirm the defen-
dant’s conviction on each count.
                            III
  The defendant next claims that the court improperly
admitted, over his objection, evidence of warrants
against him. The defendant argues that this evidence
was unduly prejudicial because the warrants pertained
to remote instances of uncharged misconduct. We
disagree.
  The following additional facts are relevant to this
claim. On July 11, 2013, the second day of trial, the
state notified the court that it intended to call Gunsalus
as a witness. The defendant responded with an oral
motion in limine, seeking to preclude Gunsalus from
testifying about certain statements the defendant made
during their interview in March, 2012. Specifically, the
defendant argued that the state intended to elicit testi-
mony from Gunsalus that the defendant stated that he
was aware of outstanding arrest warrants against him.
The defendant argued that these statements were
unduly prejudicial and irrelevant because the warrants
were old and pertained to instances of uncharged mis-
conduct.
   The court heard Gunsalus’ proposed testimony out-
side of the jury’s presence. The following testimony
was elicited:
  ‘‘[The Prosecutor]: And I know that you talked to [the
defendant] about the evening in question here and in
connection with that when you talked to [the defen-
dant], did you talk to [the defendant] about a point in
time where he made a decision to gather up some of
his personal effects and leave the home on Peck Street
in Berlin?
  ‘‘[Gunsalus]: Yes, sir.
  ‘‘[The Prosecutor]: And what did [the defendant] tell
you about that?
  ‘‘[Gunsalus]: He had reported that he was aware that
Mr. Landry had contacted 9-1-1; that he was on the rear
porch of the residence; and that he was going to gather
some items to leave the residence. During that time
or following that, he went to that front porch and he
observed a police vehicle at the front of the residence
on the street at which time he went back inside to the
residence or the main portion of the residence and
retrieved a firearm.
   ‘‘[The Prosecutor]: And did [the defendant] describe
to you his knowledge of any legal problems that he had?
  ‘‘[Gunsalus]: He did.
  ‘‘[The Prosecutor]: What did he tell you?
  ‘‘[Gunsalus]: He had reported that he was aware of
the fact that there were outstanding arrest warrants
for him.’’
  The defendant objected to this testimony on the
grounds that the warrants in question were remote and
related to uncharged misconduct. The state argued that
Gunsalus’ testimony should be admissible on the
ground that the defendant’s statement constituted an
admission relevant to his motive. The court agreed with
the state and denied the defendant’s motion in limine
on that ground, reasoning that ‘‘the knowledge that
there existed arrest warrants for the defendant [was
on] his mind. . . . The court believes that that goes to
state of mind at the time of the police entry and it also
goes to motive.’’ Subsequently, the state elicited this
testimony from Gunsalus before the jury.
   On July 16, 2013, during its instructions to the jury,
the court gave the following limiting instruction:
‘‘[T]here was testimony presented by [Gunsalus] that
[the defendant] indicated to him that [the defendant]
was aware that there were outstanding warrants for
him. That information that the defendant was aware
that there were outstanding warrants for him was admit-
ted solely to show or establish the defendant’s intent
and/or motive.
   ‘‘That information is not admitted to prove the bad
character of the defendant or the defendant’s tendency
to commit criminal acts. You may not consider such
evidence as establishing a predisposition on the part
of the defendant to commit any of the crimes charged or
to demonstrate a criminal propensity. You may consider
such evidence if you believe it and further find that it
logically, rationally and conclusively supports the issue
for which it is being offered by the state, but only as
it may bear on the issue of the defendant’s intent and/
or motive.
  ‘‘On the other hand, if you do not believe such evi-
dence, or even if you do, if you find that it does not
logically, rationally, and conclusively support the issue
for which it is being offered by the state, the defendant’s
intent and/or motive, then you may not consider that
testimony for any other purpose.’’
  ‘‘The principles guiding our review of a trial court’s
decision to admit prior uncharged misconduct evidence
are well settled. Evidence of a defendant’s uncharged
misconduct is inadmissible to prove that the defendant
committed the charged crime or to show the predisposi-
tion of the defendant to commit the charged crime.
. . . Exceptions to this rule have been recognized, how-
ever, to render misconduct evidence admissible if, for
example, the evidence is offered to prove intent, iden-
tity, malice, motive, a system of criminal activity or the
elements of a crime. . . . To determine whether evi-
dence of prior misconduct falls within an exception
to the general rule prohibiting its admission, we have
adopted a two-pronged analysis. . . . First, the evi-
dence must be relevant and material to at least one
of the circumstances encompassed by the exceptions.
Second, the probative value of such evidence must out-
weigh the prejudicial effect of the other crime evidence.
. . . Since the admission of uncharged misconduct evi-
dence is a decision within the discretion of the trial
court, we will draw every reasonable presumption in
favor of the trial court’s ruling. . . . We will reverse a
trial court’s decision only when it has abused its discre-
tion or an injustice has occurred.’’ (Citations omitted;
internal quotation marks omitted.) State v. Milan, 290
Conn. 816, 830–31, 966 A.2d 699 (2009).
   Applying these principles to the present case, we
conclude that the court did not abuse its discretion
when it admitted Gunsalus’ testimony. With respect to
the first prong—whether Gunsalus’ testimony related
to one of the exceptions to the general rule precluding
evidence of prior uncharged misconduct—we agree
with the state that this testimony was relevant to the
defendant’s motive. The evidence showed that the
defendant was motivated by a desire to escape appre-
hension by the police. By the defendant’s own admis-
sion, his knowledge of outstanding warrants against
him drove him to flee after Landry notified the authori-
ties. Gunsalus testified at trial that the defendant stated
‘‘that during the course of the police officers’ searching
the residence, his intent was not to surrender.’’ Because
the defendant’s concerns about outstanding warrants
illuminate a motive to escape, and because the jury
reasonably could find that this motive to escape galva-
nized the defendant to fire upon the officers, we con-
clude that the court’s determination that this evidence
was relevant was not an abuse of discretion.
   We also agree that the probative value of Gunsalus’
testimony outweighed the prejudicial effect. ‘‘The test
for determining whether evidence is unduly prejudicial
is not whether it is damaging to the defendant but
whether it will improperly arouse the emotions of the
jury.’’ (Internal quotation marks omitted.) State v.
Franko, 142 Conn. App. 451, 465, 64 A.3d 807, cert.
denied, 310 Conn. 901, 75 A.3d 30 (2013). The court
took appropriate measures to ensure the jury’s emo-
tions would not be improperly aroused. The evidence
was admitted for the limited purpose of its relevance
to the defendant’s motive or intent and the substance
of the warrants was not admitted into evidence. Addi-
tionally, the court gave precise and detailed limiting
instructions to the jury. ‘‘It is axiomatic that a jury is
presumed to have followed a court’s limiting instruc-
tions. . . . [I]nstructions limiting the use of the mis-
conduct evidence [serve] to minimize any prejudicial
effect that it otherwise may have . . . .’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Kantor-
owski, 144 Conn. App. 477, 492, 72 A.3d 1228, cert.
denied, 310 Conn. 924, 77 A.3d 141 (2013). Accordingly,
we conclude that the court acted within its discretion
to admit testimony concerning the defendant’s out-
standing warrants.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-49 (a) provides in relevant part: ‘‘A person is
guilty of an attempt to commit a crime if, acting with the kind of mental
state required for commission of the crime, he . . . (2) intentionally does
or omits to do anything which, under the circumstances as he believes them
to be, is an act or omission constituting a substantial step in a course of
conduct planned to culminate in his commission of the crime.’’
   2
     General Statutes § 53a-59 (a) provides: ‘‘A person is guilty of assault in
the first degree when . . . (5) with intent to cause physical injury to another
person, he causes such injury to such person or to a third person by means
of the discharge of a firearm.’’
   3
     General Statutes § 53a-167c (a) provides in relevant part: ‘‘A person is
guilty of assault of public safety . . . personnel when, with intent to prevent
a reasonably identifiable peace officer . . . from performing his or her
duties, and while such peace officer . . . is acting in the performance of
his or her duties, (1) such person causes physical injury to such peace
officer . . . .’’
   Although § 53a-167c was recently amended by our legislature; see Public
Acts 2015, No. 15-211, § 15; those amendments have no effect on our resolu-
tion of this appeal.
   4
     Defense counsel repeated this sentiment after the defendant spoke:
‘‘[T]here is some sort of compromise to [the defendant’s] mental state. I
hope that we’re able to connect with him to address these issues. This is
not where he wants to end up. He wanted to be like the rest of us are, at
a home, raising kids and doing what we love to do for a living. So with that,
I would ask the court to take that into account. I would ask the court to
understand or to put into perspective . . . that he’s trapped, it seems to
me, he is trapped in a bad place where he’s seeking explanations to things
that haven’t gone right for him.’’
   5
     Neither Manning nor Falco entered the house, and neither testified at
trial.
   6
     The jury was shown photographs of the interior and exterior of the house.